NOS. 12-13-00355-CR
                                      12-13-00356-CR

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

KEVIN BERNARD MABRY,                             §      APPEAL FROM THE 114TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Kevin Bernard Mabry appeals his convictions for aggravated robbery (cause number 12-
13-00355-CR) and burglary of a habitation (cause number 12-13-00356-CR).               Appellant’s
counsel filed a brief asserting compliance with Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).
We affirm.


                                         BACKGROUND
       A Smith County grand jury returned two indictments against Appellant for the offenses
of aggravated robbery (cause number 12-13-00355-CR) and burglary of a habitation (cause
number 12-13-00356-CR). Appellant waived his right to jury trial and pleaded guilty to both
offenses. Pursuant to a plea bargain, the trial court placed Appellant on deferred adjudication for
a period of ten years in cause number 12-13-00355-CR and on community supervision for a
period of ten years in cause number 12-13-00356-CR.
       The State filed an application to proceed to final adjudication in cause number 12-13-
00355-CR and an application to revoke community supervision in cause number 12-13-00356-
CR. Appellant pleaded true to the allegations contained in each of the State’s applications. The
trial court found the State’s allegations true and adjudicated Appellant guilty of aggravated
robbery in cause number 12-13-00355-CR. The trial court assessed punishment in cause number
12-13-00355-CR at thirty years of imprisonment and assessed punishment in cause number 12-
13-000356-CR at ten years of imprisonment. This appeal followed.


                                ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
        Appellant’s counsel has filed a brief in compliance with Anders and Gainous. Counsel
states that he has reviewed the appellate record and that he is unable to find any reversible error
or jurisdictional defects. In compliance with Anders, Gainous, and High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978), counsel’s brief presents a thorough chronological summary of the
procedural history of the case and further states why counsel is unable to present any arguable
issues for appeal.1 See Anders, 386 U.S. at 745, 87 S. Ct. at 1400; Gainous, 436 S.W.2d at 138;
see also Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 350, 102 L. Ed. 2d 300 (1988).
        We have considered counsel’s brief and have conducted our own independent review of
the record. We found no reversible error. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.
Crim. App. 2005).


                                                 CONCLUSION
        As required, Appellant’s counsel has moved for leave to withdraw. See In re Schulman,
252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991) (en banc). We are in agreement with Appellant’s counsel that
the appeal is wholly frivolous. Accordingly, his motion for leave to withdraw is granted, and the
judgments of the trial court are affirmed. See TEX. R. APP. P. 43.2(a).
        As a result of our disposition of this case, Appellant’s counsel has a duty to, within five
days of the date of this opinion, send a copy of the opinion and judgment to Appellant and advise
him of his right to file a petition for discretionary review. See TEX. R. APP. P. 48.4; In re
Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek review of this case by the
Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review on his behalf or he must file a petition for discretionary review pro se. Any

        1
           Counsel states in his motion to withdraw that he provided Appellant with a copy of his brief. Appellant
was given time to file his own brief in this cause. The time for filing such brief has expired, and we have received
no pro se brief.


                                                         2
petition for discretionary review must be filed within thirty days after either the date of this
court’s judgment or the date the last timely motion for rehearing was overruled by this court. See
TEX. R. APP. P. 68.2(a). Any petition for discretionary review must be filed with the Texas Court
of Criminal Appeals. See TEX. R. APP. P. 68.3(a). Any petition for discretionary review should
comply with the requirements of Texas Rule of Appellate Procedure 68.4. See In re Schulman,
252 S.W.3d at 408 n.22.
Opinion delivered August 13, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)


                                                           3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                           AUGUST 13, 2014


                                          NO. 12-13-00355-CR


                                    KEVIN BERNARD MABRY,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                            Appellee


                                 Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0016-10)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                           AUGUST 13, 2014


                                          NO. 12-13-00356-CR


                                    KEVIN BERNARD MABRY,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                            Appellee


                                 Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0017-10)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.